Title: To Thomas Jefferson from Thomas Leiper, 16 August 1804
From: Leiper, Thomas
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Philada. August 16th. 1804
               
               It is with infinite pain I am obliged to give you the History of this district and how it will wind up next October’s Election will show—The first thing that appeared like a division amoungst republicans (perhaps I am mistaken in the name for altho’ they call themselves republicans their subsequent conduct convinces me they have no Title to it) was a Meeting at the Harp and Eagle how many were invited to the Caucus I know not but from the information I received about Twenty of them appeared and proceeded to business and appointed Tench Coxe President and William Bache secretary Dallas was not invited to this meetting of Coxe’s and a number of our best republicans had no invitation This very thing at the time convinced me they had some thing in view not correct and every day since I am convinced more and more of their double dealing—The first thing that was agreed to at this meetting was to call the wards to-gether with a view of getting men appointed that Coxe could manage for Bache at that time I believe had got no further into the business than the Tub throughen out to the Whale thats Leib & Penrose’s certificates but what Mr. Dallas said lately before the General Ward Committees he most give up that point I desired Dr. Bache to let me look at their proceeding of which Coxe was at the Head and he at the tail the answer was to attend at the H & Eagle next tuesday which was their next meeting and I should know all about it I told him I would but Mr Dallas who was present advised me not—I was at this time very free and amoungst other things advised him to take Care of Mr Coxe—Mr. Bache has been with me since to inform me a certain advertizement which was handed into each door which Duane said he was the author of He hoped I would not believe him capable of any such thing—I was pleased beyond measure that he could declare off—Mr. Bache also at the same time informed me which by the bye I did not like that if I would not interest myself at the next election he would not—I give him to understand I would make no such agreement but proceed in the line agreeable to myself and that I should not be neutral at any Election—But to return the meettings of the wards were called upon to give their attendence Mr Dallas being next door to me I asked him what the republican in our Ward were called together for he had not heard a syllable of it—I proceeded on to find it out and met a Mr Martin a saddler of our ward who acknowledged he was the man that had sent the notice to the press—I asked him how he came to do this thing without consulting Mr Dallas and others in the ward he said he had as good a right to do this thing as any man agreed but I give him to understand their was some thing improper of him doing this of himself and beged to know how advised him to the measure he told me Doctr Jackson—Jackson is not of our ward and he has no business with us—I marched on and came to the Aroura office and their I was informed of the Caucus with some of the names in the number was Jackson’s and at the same time given to understand that the plan was that the little band was to attend the ward meetting and to get as they termed it their friends appointed as committee men—Before the thing was known they succeed in Two Wards and Coxe himself was appointed—
               The first step taken by the General Ward Committees was to appoint a Chairman General Barker mentioned my name Coxe mentioned Alderman Douglass—Altho’ this appeared to be a party Question not withstanding I had Mr Coxes Vote this I believe proceeded from their being a large Majority in my favor—I had not been long in the Chair before I discovered it was impossible to keep order the play began between Bache & Duane—in a speech of Bache’s he called Duane a Bully to order was called Bache offended he could not speak in his own way and Duane equally offended he could not answer in his own way—the Question was put to ajourn and carried—before next meetting the parties had Caucuses and One of them I was at where we agreed on our members of Congress Assembly & Councils Dallas not being at either made a speech at some length and with great propriety shewing the bad consequences of republicans caucusing against republicans—The second caucus men acknowledge the thing was improper and give a History of their proceedings and the reasons why viz if the other party meaning Coxe & company did this thing we could not be upon a footing with them unless we did the same Coxe at great length made a studied speech (but did not mention a word of what past at their caucuses) wherein he said he would not for any consideration on earth divid the republicans and said some hard things against Federalists and whatever was agreed on by the majority he would submit to for the truth of all this I refer you to his own protest and Mr Warners letter to me inclosed—
               The Conferees of the City and County Met yesterday Delaware county by the adress of Coxe & Compy who Attended their meetting prevented the County sending conferees to met us—You will observe from the proceeding of our meetting which will be in the Aurora of tomorrow that we have not proceeded to the nomination of a State Senator but still expect they will agree with us who shall be the man—Pearson whom they have sellected as Senator is with Logan He is with the rising sun party he is with the third party he is with any party that will advance him his view was to be put in place of Richards as member of Congress but as he could not carry that point he had friends to get him at the meeting put in nomination as senator—but I hope he will be disappointed in both or any man who Doubles—If we lose our Election charge it to Logan for he is at the Bottom of it—Logan and Leib has been at out’s these Ten years—Logan wants to be Governor and he thinks Leib stands in his way but they may give themselves no trouble on this subject for neither the one or the other will be Governor of Pennsylvania— Believe me Sir the Question is not Leib it has now become a party question if we cannot vote in Leib as a member of Congress I shall say the republicans have lost their election and if the federal party fall in with them which I am affraid they will altho’ they say they will not. I am affraid to think on this subject but I will do what I think right that is my rule and not think of consequences—But I must give you the otherside of the Picture the Conferees from the county and our Ward Committees and the conferees numbering them old whigs whom I have seen these thirty years—and their sons and I should suppose their neighbours are of the same opinions or they would not sent them forward and out of the Thirty Eight who were appointed Thirty Four attended who agreed to a man to support Leibs Election the Four who were absent have it in their power to sign the proceeding if they please—I wrote you some time ago respecting Callender Irvine I hope you will take the case of his family into your Religious consideration and appoint him to the offices of his father—As a soldier and a citizen we highly esteemed General Irvine and we cannot help transfering our affections to his family and a more proper & popular appointment you could not make—When I look at the Widow and see her Grief it is more than I can bear she looks back and remembers the attention and affection of her Husband but I can see her looks at Four Daughers and Three small sons and the Language of her eyes is what is to become of you—You are to be their staff and their stay in giving a Ralling Point in Callender if you do not as true as God’s in Heaven they will be on the Forlorn Hope—Israel Israel is applying for G. Irvine’s office I am informed the republicans made him Sheriff by which he made Forty Thousand Dollars—(during the time he was Sheriff I never saw him at any meeting of the republicans)—I do not doubt of Israel making Forty thousand Dollars in Three Years—for years ago John Leib told me he took the bed under a Woman for his fees—Mr. Dallas informs me he charged a Client of his for fees One Thousand Dollars and he was only intitled to Sixty—William Levis for looking on at Duane’s battle was fined by the Court Sixpence but the Cost came to Thirty Four dollars as this bill of Cost was taken up by Judge Wilcocks and reduced to Twelve and as these fees was to come part of them to Mr. Beckley I applied to him to know how this thing happen he informed me the Bill of Costs was manufactured in Israels office—Israel wants to be a member of Congress he has some hand in our present division at least his son has for he is too knowing himself to appear—He was once a Jew he is now a Christian—I understand George Harrison has applied for that place in the Navy that General Irvine held he has got too much already or any federalist who has rendered his country no personal service in the field—This man is married to Thomas Willing Niece—Willing is President of the Bank of the United States—You may also have observed he was Chairman at a Meeting when they agreed to Hoist the Black Cockade on the left arm in Honour of Sandy Hamilton—They also resolved and expected the Clergy men would preach in his favor but they had not forgotten they had been taken in by the funeral service of General Washington. You no doubt have seen Alexander Hamilton’s dying Speech observe that part of it where he mentions he expected to be called into the field to fieght with whom—certainly the republicans Hamilton was the Head of a Party he is gone but the party is still in Being and from that circumstance I know you will Pause before you will appoint who shall supperintend the Continental Arms—I have to the best of my knowledge and belief given You the History of our Jumble and subdivisions and should any more of it come to my knowledge you shall have it in the mean time believe me with respect & esteem Dear Sir 
               Your most Obedient St.
               
                  
                     Thomas Leiper
                  
               
            